UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZAIM ASLLANI,

                                Plaintiff,

                    -against-                                        ORDER

 S.H. GENERAL CONTRACTING, LLC                                 19 Civ. 1106 (PGG)
 (d.b.a S-H GENERAL CONTRACTING
 CORP.) and SAMI HOTI,

                                Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff initiated this action on February 5, 2019. (See Cmplt. (Dkt. No. 1))

Plaintiff served Defendant S.H. General Contracting, LLC on April 2, 2019 (Dkt. No. 10) and

Defendant Samir Hoti on April 2, 2019 (Dkt. No. 11). On February 7, 2019, this Court referred

the case to Magistrate Judge Lehrburger for general pretrial. (Dkt. No. 9) Defendants have not

entered an appearance in the case. It is hereby ORDERED that Plaintiff move for default

judgment by December 6, 2019. If Plaintiff fails to do so, this Court will dismiss the case for

failure to prosecute.

Dated: New York, New York
       November_Q, 2019

                                              SO ORDERED.



                                              Paul G. Gardeph e
                                              United States District Judge
